Citation Nr: 0504986	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-22 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1971 to February 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2002, the RO denied claims of 
entitlement to service connection for bilateral hearing loss, 
and tinnitus.  In November 2002, the RO denied a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1977, the RO 
denied a claim of entitlement to service connection for 
bilateral hearing loss.

2.  The evidence received since the RO's July 1977 decision 
which denied service connection for bilateral hearing loss, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.

3.  The veteran does not have tinnitus that was present in 
service or is otherwise related to such service.  

4.  The veteran does not have PTSD that was present in 
service or is otherwise related to such service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's July 1977 decision which denied a claim of entitlement 
to service connection for bilateral hearing loss; the claim 
for service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

2.  The veteran does not have tinnitus as the result of 
disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's June 2002, and November 2002, rating 
decisions that the evidence did not show that the criteria 
for service connection for the claimed conditions had been 
met.  Those are the key issues in this case, and the rating 
decisions, as well as the statements of the case (SOCs) and 
two supplemental statements of the case (SSOCs), informed the 
appellant of the relevant criteria.  In addition, in October 
2001 (regarding the veteran's claims for hearing loss and 
tinnitus) and July 2002 (regarding the veteran's PTSD claim), 
the RO sent the veteran a letter notifying him of his and 
VA's respective duties to obtain evidence (hereinafter "VCAA 
notification letters").  These letters identified the 
information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  The Board concludes that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the RO's VCAA notification 
letters, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  



On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA notification letters, the veteran 
was notified of the information and evidence the RO would 
obtain and the information and evidence the veteran was 
responsible to provide.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  The veteran was 
requested to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and 21-4142) for all 
evidence that he desired VA to attempt to obtain.  It 
therefore appears that the all elements required for proper 
notice under the VCAA, to include the "fourth element" as 
set forth in Pelegrini, have been satisfied.  

The Board further notes that the VCAA notification letters 
were sent to the veteran prior to the RO's decisions that are 
the basis for this appeal.  Pelegrini, 18 Vet. App. at 120.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical, and VA and non-VA 
treatment records.  With regard to the claim for bilateral 
hearing loss, as the Board has determined that new and 
material evidence has not been presented, a remand for an 
examination and/or an etiological opinion is not required to 
decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
With regard to the claims for tinnitus and PTSD, although the 
veteran has not been afforded examinations and although 
etiological opinions have not been obtained, the Board finds 
that the evidence, discussed infra, warrants the conclusion 
that a remand for examinations and/or etiological opinions 
are not necessary to decide the claims.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, the veteran is not shown to have received 
treatment for, or a diagnosis of,  tinnitus during service, 
which ended in February 1974, and the claims file does not 
currently contain competent evidence showing 


that he has tinnitus, or that tinnitus is related to his 
service.  As for the claim for PTSD, the Board has determined 
that there are no verified stressors.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  New and Material

A review of the claims file shows that in July 1977, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  There was no appeal, 
and the RO's decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In October 2001, the veteran filed to reopen his claim, and 
in June 2002 the RO denied the claim.  The veteran has 
appealed.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The most recent and final denial of this claim was the RO's 
decision dated in July 1977.  Therefore, the Board must 
determine if new and material evidence  has been submitted 
since the RO's July 1977 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is  new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a).  It requires that the veteran have a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Id.; 38 C.F.R. § 3.304; Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

The evidence of record at the time of the RO's July 1977 
decision included the veteran's service medical records.  
These records included the veteran's entrance 


examination report, dated in September 1970, showed that on 
re-examination, the results from the audiological examination 
revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
N/A
30
LEFT
5
5
5
N/A
45

The veteran's PULHES profiles showed that his hearing loss 
profile was "H2."  In this regard, the PULHES profile 
reflects the overall physical and psychiatric condition of an 
individual on a scale of 1 to 4; the number "2" indicates 
that the individual meets procurement standards, but may have 
some limitation on initial military occupational specialty 
classification and assignment.  The "H" in PULHES stands for 
"Hearing and Ears."  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992).  A July 1972 report showed that the veteran 
was treated for O.M. (otitis media) right ear.  The veteran's 
separation examination report, dated in February 1974, showed 
that on examination, his ears and drums were clinically 
evaluated as normal.  Audiometric examination showed that the 
veteran had hearing loss in the right ear only, as defined at 
38 C.F.R. § 3.385.  Specifically, the results from the 
audiological examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
50
LEFT
0
0
0
N/A
0

As for the post-service evidence, it consisted of VA reports, 
dated in January 1977.  This evidence showed that the veteran 
complained of ear pain, ringing in his ears, and poor 
hearing, as well as blood in his left ear.  It was noted that 
he had been turned down for reenlistment due to ear symptoms.  
The results from the audiological examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
75
90
LEFT
0
0
15
75
100

Speech audiometry revealed a speech recognition ability of 92 
percent in the left ear and 96 percent in the right ear.  The 
examiner noted that the veteran had severe high frequency 
sensorineural pure tone impairment above 2,000 Hz.  

At the time of the RO's July 1977 denial of the claim, the RO 
essentially determined that there was no competent evidence 
showing that the veteran's pre-existing hearing loss had been 
aggravated by his service.  

Evidence received since the RO's July 1977 decision consists 
VA and non-VA medical treatment reports, dated between 1998 
and 2002.  

This evidence that was not of record at the time of the RO's 
July 1977 decision is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds 
that this evidence is not material.  In particular, none of 
the new medical evidence shows treatment for hearing loss, 
and none of the medical evidence includes competent evidence 
of a nexus between hearing loss and the veteran's service.  
There is no competent evidence showing that sensorineural 
hearing loss was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  The Board therefore finds that the submitted evidence 
is not so significant that it raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  The claim 
is therefore not reopened.  

III.  Tinnitus

The veteran argues that he has tinnitus as a result of his 
service.  

The Board's discussion of the veteran's service medical 
records in Part II is incorporated herein.  Briefly stated, 
this evidence shows that in July 1972, the 


veteran was treated for "early O.M." (otitis media) right 
ear.  The veteran's separation examination report, dated in 
February 1974, shows that his ears and drums were clinically 
evaluated as normal.  

As for the post-service evidence, VA treatment reports dated 
in January 1977 show that showed that the veteran complained 
of ear pain, ringing in his ears, and poor hearing, as well 
as blood in his left ear.  It was noted that he had been 
turned down for reenlistment due to ear symptoms.  The 
examiner noted that the veteran had severe high frequency 
sensorineural pure tone impairment above 2,000 Hz.  Other 
evidence consists VA and non-VA medical treatment reports, 
dated between 1998 and 2002.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show complaints of, treatment 
for, or a diagnosis of, tinnitus.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, under 38 U.S.C.A. § 1110, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, the veteran complained of ringing in 
his ears in January 1977, however, he was not given a 
diagnosis of tinnitus at that time.  The next medical 
evidence is dated about 20 years later, in 1998.  None of the 
medical evidence dated on or after 1998 shows that the 
veteran has received treatment for, or a diagnosis of, 
tinnitus, nor does it include competent evidence of a nexus 
between tinnitus and the veteran's service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

IV.  PTSD

The veteran argues that service connection is warranted for 
PTSD.  In April 2002, the veteran filed his claim for PTSD.  
In November 2002, the RO denied the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  

The veteran asserts that he witnessed the following stressors 
while in Vietnam: 1) while serving with a security guard unit 
he was shot at while guarding a bunker, and he was put on 
alert during a sapper attack; 2) while driving and performing 
duties at his depot he was shot at on a daily basis; 3) he 
saw dead bodies floating in the Saigon River "all the 
time," and dead bodies being transported; 4) he witnessed 
attacks on bars in Saigon on a daily basis.  He has provided 
several photographs in support of his claim, one of which is 
of a building with a sign in front of it that states"90th 
Replacement Security Guards," one of which is of a sign for 
"Troop Command, Company D, U.S. Army Depot, Long Binh," one 
shows forklifts, one shows the veteran holding a weapon, and 
one shows several soldiers standing together.  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown  , 5 Vet. App. 60, 66 (1993).  In this 
case, the veteran's discharge (DD Form 214) indicates that 
his military occupation specialty was equipment storage 
specialist.  His personnel file (DA Form 20) shows that 
served in Vietnam from September 1, 1971 to April 9, 1972, 
with Company D, Depot, U.S. Army, Long Binh.  His principal 
duty while in Vietnam is listed as equipment storage 
specialist.  The file also indicates that he received six 
weeks of training as a supply clerk.  

The Board finds that the evidence does not show that the 
veteran participated in combat.  The veteran has not 
explicitly claimed to have participated in combat, and he is 
not shown to have received commendations or awards that 
warrant the conclusion that he participated in combat.  See 
VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1, Part VI, para. 
11.38(b)(1).  There is no other evidence sufficient to show 
participation in 


combat.  In this regard, the veteran's personnel file 
indicates that he participated in an "unnamed campaign" in 
December 1971.  However, the nature and extent of the 
veteran's participation is not described.  See id.  The Board 
further notes that the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that 
while a veteran may very well have served in a combat area 
(as evidenced by his service records), serving in a combat 
zone is not the same as serving in combat.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of a finding of participation in combat is 
of less weight than the evidence against the such a finding.  
The evidence against a finding of participation in combat 
includes the veteran's service records, which contain 
specific information as to his principal duty as an equipment 
storage specialist at an Army depot in Long Binh.  The Board 
has also determined that the veteran's written testimony, to 
include the submitted photographs, is insufficient to show 
participation in combat.  Specifically, the veteran has 
argued that he served with the 90th Security Replacement 
Center (hereinafter "90th SRC") between early September 1971 
and late October 1971, and that during this time he was 
"shot at on a regular basis" while guarding the bunker 
line.  However, the veteran's personnel file does not show 
that he served with this unit, and his personnel files are 
considered more probative of this issue than his testimony 
and the photograph of the 90th SRC sign.  In addition, the 
Board points out that there is no evidence to show that any 
member of the 90th SRC participated in combat.  The Board 
therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994).  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002);  
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  West, Zarycki and Doran cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence  of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
see also Cohen, 10 Vet. App. at 147.  

The Board finds that there is no verified stressor to serve 
as a basis for granting the veteran's PTSD claim.  In this 
regard, the Board initially notes that as previously stated, 
the veteran's claimed service with the 90th SRC is not 
verified by his service records.  Therefore, the claimed 
stressors related to service with this unit cannot be 
verified.  With regard to all other claimed stressors, the 
veteran has not come forward with dates and locations of his 
stressors, nor has he come forward with the names of any men 
whom he saw killed or wounded.  In this regard, after 
receiving the veteran's PTSD questionnaire in July 2002, the 
RO sent the veteran a letter, dated in June 2003.  In that 
letter, the RO informed the veteran that additional details 
of the claimed stressors were required, as the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) could 
not conduct a proper search 


without certain specific details.  In July 2003, the veteran 
submitted a letter in which he failed to supply additional 
details which warranted another attempt by USASCRUR to verify 
the claimed stressors.  In this letter, the veteran stated:

I wish to make it clear that my PTSD is 
based on the stressor of being in Vietnam 
during a time when there was a constant 
threat of something happening.  I cannot 
get the picture of barbed wire and tires 
used to surround the depot, out of my 
head.  We would hear reports of other 
incidents happening at other places, such 
as the 3rd ordinance being hit, and the 
Triple Deuce being hit by a rocket.  
These reports would heighten our stress 
level.  That is the sort of thing that is 
bothering me now.  

[spelling corrected].  

In summary, the veteran has not come forward with dates and 
locations of his stressors, nor has he come forward with the 
names of any men whom he saw killed or wounded.  See 
generally, MANUAL M21-1, Part VI, 11.38f(2) (Change 65, 
October 28, 1998); see also Wood, 1 Vet. App. at 193; Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993).  Some of the claimed 
stressors amount to no more than the assertion that being in 
Long Binh (i.e. service in a combat area) was stressful.  See 
Wood, 1 Vet. App. 1 Vet. App. at 193 (serving in a combat 
zone is not the same as serving in combat).  There is no 
evidence in the veteran's discharge, or his personnel file, 
corroborating the claimed stressors, and the Board finds that 
the claimed stressors are not verified.  The Board has 
therefore determined that the evidence does not warrant the 
conclusion that any of the claimed stressors have been 
verified.

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; there is no verified stressor; and that all 
elements required for such a showing have not been met.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for 


entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.

V.  Conclusion

The Board has considered the veteran's written testimony 
submitted in support of the arguments that he has the claimed 
disorders as a result of his service.  To the extent that 
these statements may be intended to represent evidence of 
continuity of symptomatology, without more these statements 
are not competent evidence of a diagnosis, nor are they 
sufficient to show a nexus between any of the claimed 
conditions and the veteran's service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  With regard 
to the claims for hearing loss and tinnitus, the Board notes 
that a lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In addition, with regard to the claim 
for hearing loss, lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  
Hickson v. West, 11 Vet. App. 374 (1998).  In this case, the 
Board has determined that the medical evidence is more 
probative of the issues and that it outweighs the lay 
statements.  Accordingly, the veteran's claims for service 
connection must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for PTSD is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


